INSPIREMD, INC.
4 Menorat Hamaor St.
Tel Aviv, Israel 67448

 

April 15, 2013

 

Investors listed on signature page hereto

 

Re: Exchange and Amendment Agreement

 

Ladies and Gentlemen:

 

Reference is made to that certain Exchange and Amendment Agreement, dated as of
April 9, 2013 (the “Agreement”), by and among InspireMD, Inc., a Delaware
corporation (the “Company”), and certain holders identified on the signature
pages thereto (the “Holders”), as such Agreement may be amended from time to
time. All capitalized terms in this letter (the “Letter Agreement”) shall have
the meanings assigned to them under the Agreement, unless otherwise defined
herein.

 

By signature and countersignature below, the Company and the Holders agree that
the form of the New Warrant, attached as Exhibit B to the Agreement, shall be
replaced with the form attached hereto as Exhibit A-1. A marked copy of the form
of the New Warrant showing the changes to the form of the New Warrant is
attached hereto as Exhibit A-2.

 

Except as modified pursuant hereto, no other changes or modifications to the
Agreement are intended or implied and in all other respects the Agreement is
hereby specifically ratified, restated and confirmed by all parties hereto as of
the effective date hereof. To the extent of a conflict between the terms of this
Letter Agreement and the Agreement, the terms of this Letter Agreement shall
control. The Agreement and this Letter Agreement shall be read and construed as
one agreement.

 





  Very truly yours,       InspireMD, Inc.       By:  /s/ Craig Shore  

Name:

Title:

Craig Shore
Chief Financial Officer

 

 

 

 

 

 

Acknowledged and Agreed:



HUG FUNDING LLC

 



By: /s/ Daniel Saks

 

Name: Daniel Saks

Title: Managing Member

 

 



 

GENESIS OPPORTUNITY FUND LP

 

By: /s/ Daniel Saks

Name: Daniel Saks

Title: Managing Member

 

 

 

GENESIS ASSET OPPORTUNITY FUND LP

 

By: /s/ Daniel Saks

Name: Daniel Saks

Title: Managing Member

 

 

 



AYER CAPITAL PARTNERS
MASTER FUND, LP

 

By: /s/ Jay Venkatesan

Name: Jay Venkatesan

Title: Managing Member

 

 

 

AYER CAPITAL PARTNERS
KESTREL FUND, LP

 

By: /s/ Jay Venkatesan

Name: Jay Venkatesan

Title: Managing Member

 

 

 

EPWORTH – AYER CAPITAL

 

By: /s/ Jay Venkatesan

Name: Jay Venkatesan

Title: Managing Member

 

 

 



 

